ORDER
PER CURIAM.
Desimund Star appeals the denial, without an evidentiary hearing, of his Rule 24.035 motion to set aside his conviction of first degree tampering. He complains that the court did not determine whether the attorney had abandoned him before allowing the attorney to waive an evidentiary hearing and to rely on Star’s pro se motion. We find no merit in his claim. Because we do not discern any jurisprudential value in publishing an opinion, we issue this summary order pursuant to Rule 84.16(b).